10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:18-cv-01527~RCJ-CWH Document 47 Filed 04/08/19 Page 1 of 3

Michael D. Rounds

Nevada Bar No. 4734

BROWNSTEIN HYATT FARBER SCHRECK, LLP
5371 Kietzke Lane

Reno, Nevada 89511

Telephone: (775) 324-4 l 00

Facsimile: (775) 333-817|

Email: mrounds@bhfs.com

Gary R. Sorden (admitted Pro Hac Vice)

Tim Craddock (admitted Pro Hac Vice)

KLEMCHUCK LLP

8150 n. Central Expressway, 10th Floor

Dallas, Texas 75206

Te|ephone: (2 l 4) 367-6000

Facsimile: (2|4) 367-6001

Email: gary.sorden@klemchuck.com
tim.craddock@klemchuck.com

Attorneys for Eyetalk365, LLC
UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

ZMODO TECHNOLOGY CORPORATION Case No.: 2218-cv-0l527-RFB-CWH
LIMITED,

P|aintiff, STIPULATION OF DISMISSAL WITH

PREJUDICE
vs.

EYETALK365, LLC,

Defendant.

 

 

 

 

Pursuant to Rule 4l(a)(l )(A)(ii) of the Federa| Rules of Civil Procedure, it is hereby
stipulated and agreed by and between the parties as follows:
(l) Plaintiff Zmodo Technology Corporation Limited’s claims and causes of action related to

the products, systems, services and any other apparatuses that are at issue in the above-captioned case

 

- l -
Stipulation of Dismissa| With Prejudice

 

10
11
12
13
14
15
16
117
18
U.§g
DA
21
22
23
24
25
26
27

28

and

April 8, 2019

qS S ORDERED

 

'I'RICI` E

¢ ,?£~;5/7

Case 2:18-cv-01527-RCJ-CWH Document 47 Filed 04/08/19 Page 2 of 3

are voluntarily dismissed WITH prejudice subject to the settlement agreement between the parties;

(2) Each Party is to bear its own expenses, attomey’s fees, and costs.

BROWN HYATT FARBER SCHRECK LLP

By: /s/ Garv R. Sorden
Michael D. Rounds, Esq.
Nevada Bar No. 4734
537| Kietzke Lane
Reno, Nevada 895|1
Tel: 775-324-4100
Fax: 775-333-8171
Email: mrounds u` bht`.~'..com

Gary R. Sorden (admitted pro hac vice)

Tim Craddock (admitted pro hac vice)

KLEMCHUK LLP

8150 N. Centra| Expressway

IO"‘ Floor

Dallas, Texas 75206

Tel: 214-367-6000

Fax: 214-367-600|

Email: umw .sordcn ¢i`k|emchul\'.com
tim.cl‘:\tldocl\ 0 k|cmchuk.com

Attorneys for Defendant
Eyetalk365, LLC

KASOWI'I`Z BENSON TORRES LLP

By: /s/ Jonathan K. Walclrov
Jonathan K. Wa|drop (admitted pro hac vice)
.|ack Shaw (admitted pro hac vice)
333 Twin Dolphin Drive, Suite 200
Redwood Shores, Califomia 94065
Tel: 650-453-5170
Fax: 650-453-517|
Email= LMMLL~L\\HM_M
isham ¢`1 kuso\\ itz.com

 

 

 

- 2 -
Stipulation of Dismissa| With Prejudice

 

